DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the following process of selecting a co-located AGE-U and EGW-U. The prior art of record fails to teach or suggest:
a Domain Name System (DNS) receiving the AGW-U request, translating the AP ID and the network data into an AGW-U ID for one of the AGW-Us, and transferring an AGW-U response that has the AGW-U ID; the GW-C receiving the AGW-U response and transferring an EGW-U request that has the network data and the AGW-U ID; the DNS receiving the EGW-U request, translating the AGW-U ID and the network data into an EGW-U ID for one of the EGW-Us that is co-located with the one of the AGW-Us based on a location ID, and transferring an EGW-U response that has an EGW-U ID for the co-located one of the EGW-Us; the GW-C receiving the EGW-U response and responsively transferring AGW-U control signals using the AGW-U ID and transferring EGW-U control signals using the EGW-U ID; and the one of the AGW-Us serving the UE responsive to the AGW-U control signals and the co-located one of the EGW-Us serving the UE responsive to the EGW-U control signals as recited in the claims.
Applicant’s arguments filed on May 3, 2021 on pages 9-10 are persuasive,

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patrice L Winder/Primary Examiner, Art Unit 2452